05/25/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 21-0018


                                       DA 21-0018
                                                                      FILED
STATE OF MONTANA,                                                     MAY 2 5 2021
                                                                   Bowen Greenwood
                                                                 Clerk of Supreme Court
             Plaintiff and Appellee,                                State of Montane



      v.                                                           ORDER

KIRSTEN GENEREUX,

             Defendant and Appellant.



      The State of Montana moves this Court to dismiss this appeal because
self-represented Appellant Kirsten Genereux does not appeal a final judgment. The State
contacted Genereux and received no response. M. R. App. P. 16(1). The State labels its
motion as opposed. This Court has not received a filed written response.
      The State points out that Genereux does not appeal a final judgment of conviction,
pursuant to § 46-20-104(1), MCA, and M. R. App. P. 6(2). See also M. R. App. P.
4(5)(b)(i). The State provides that Genereux appeals a December 3, 2020 Liberty County
District Court Order denying her pro se motion for a change of venue. The State provides
that Genereux has not filed her opening brief by April 2, 2021, as directed by this Court.
The State lastly explains that Genereux is scheduled for a June 16, 2021 arraignment after
the prior scheduled dates have been continued for a variety of reasons.
       Upon review and good cause shown,therefore,
      IT IS ORDERED that the State of Montana's Motion to Dismiss Appeal is
GRANTED,and this appeal is DISMISSED without prejudice.
       The Clerk ofthe Supreme Court is directed to close this case as of this Order's date
so the criminal proceeding may conclude in the District Court.
      The Clerk is also directed to provide a copy of this Order to counsel of record and
to Kirsten Genereux personally.
      DATED this 25114 day of May, 2021.